           Case 2:18-cv-00167-cr Document 29 Filed 02/05/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


AMERICAN CABLE ASSOCIATION, CTIA                   )
– THE WIRELESS ASSOCIATION, NCTA –                 )
THE INTERNET & TELEVISION                          )
ASSOCIATION, NEW ENGLAND CABLE                     )
& TELECOMMUNICATIONS                               )
ASSOCIATION, AND USTELECOM – THE                   )
BROADBAND ASSOCIATION, on behalf of                )         Case No. 2:18-cv-167
their members,                                     )
               Plaintiffs,                         )
                                                   )
                  v.                               )
                                                   )
PHILIP B. SCOTT, in his official capacity as )
the Governor of Vermont; SUSANNE R.                )
YOUNG, in her official capacity as the             )
Secretary of Administration; JOHN J. QUINN )
III, in his official capacity as the Secretary and )
Chief Information Officer of the Vermont           )
Agency of Digital Services; and JUNE E.            )
TIERNEY, in her official capacity as the           )
Commissioner of the Vermont Department of )
Public Service,                                    )
                  Defendants.                      )



                  DEFENDANTS’ CONSENTED-TO MOTION TO EXTEND

       Defendants hereby move with the consent of Plaintiffs for a one-week extension of time

to file a reply in support of their pending motion to dismiss and to stay or phase discovery from

February 6, 2019 to February 13, 2019. In support, Defendants rely on the following

Memorandum of Law.

                                   MEMORANDUM OF LAW

       Under Rule 6(b) of the Federal Rules of Civil Procedure, the Court has discretion to grant

an extension of time. On January 23, 2019, Plaintiffs filed an opposition to Defendants’ motion.
           Case 2:18-cv-00167-cr Document 29 Filed 02/05/19 Page 2 of 4



The opposition makes arguments based on both the pleadings and two supporting declarations.

The current deadline for Defendants to file a reply is February 6, 2019. This motion is being

filed prior to the expiration of that deadline.

        Defendants are requesting a one-week extension of time for two primary reasons. First,

undersigned counsel was working on opposing a preliminary injunction motion from the date

Defendants’ opposition was filed through January 30, 2019 and then was out of the office on

February 1 with a stomach illness. Second, Plaintiffs’ inclusion of factual declarations with their

opposition has made Defendants’ options for responding more complex than they otherwise

would have been.

        The requested extension is necessary in order to allow Defendants to prepare an

appropriate and thorough response to Plaintiffs’ filing. Given the brief duration of the extension

requested, no undue prejudice or delay will occur if the requested extension is granted. Plaintiffs

have indicated that they consent to the requested extension of time.

        WHEREFORE, Defendants respectfully request that the Court extend the time for

Defendants to file a reply in support of their motion to dismiss and to stay or phase discovery

until February 13, 2019.
   Case 2:18-cv-00167-cr Document 29 Filed 02/05/19 Page 3 of 4



DATED at Montpelier, Vermont this 5th day of February 2019.

                                         STATE OF VERMONT

                                         THOMAS J. DONOVAN, JR.
                                         ATTORNEY GENERAL


                                  By:    /s/ David Boyd
                                         David Boyd
                                         Assistant Attorney General
                                         Office of the Attorney General
                                         109 State Street
                                         Montpelier, VT 05609-1001
                                         (802) 828-1101
                                         David.Boyd@vermont.gov

                                         Counsel for Defendants
            Case 2:18-cv-00167-cr Document 29 Filed 02/05/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of February 2019, I electronically filed Defendants’

Consented-to Motion to Extend with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all registered participants.


        DATED at Montpelier, Vermont this 5th day of February 2019.

                                                        STATE OF VERMONT

                                                        THOMAS J. DONOVAN, JR.
                                                        ATTORNEY GENERAL


                                                By:     /s/ David Boyd
                                                        David Boyd
                                                        Assistant Attorney General
                                                        Office of the Attorney General
                                                        109 State Street
                                                        Montpelier, VT 05609-1001
                                                        (802) 828-1101
                                                        David.Boyd@vermont.gov

                                                        Counsel for Defendants
